Citation Nr: 0429487	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for loss 
of teeth secondary to residuals of a fractured left lower 
jaw.

2.  Entitlement to a compensable rating for residuals of a 
fractured left lower jaw.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 1946 
and from January 1951 to December 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied entitlement to a 
compensable rating for residuals of a fractured left lower 
jaw.  This matter also comes before the Board from an October 
1999 rating decision that denied entitlement to service 
connection for loss of teeth secondary to service connected 
residuals of a fractured left lower jaw, and an April 2001 
rating decision that denied entitlement to a rating in excess 
of 50 percent for PTSD.

Entitlement to service connection for loss of teeth secondary 
to service connected residuals of a fractured left lower jaw 
was previously denied by the RO in a December 1957 rating 
decision.  This decision became final when not appealed.  
38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of any RO 
action, the current claim may be considered on the merits 
only if new and material evidence has been submitted since 
the final December 1957 rating decision.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001); Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996).

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.


FINDINGS OF FACT

1.  In a December 1957 rating decision, entitlement to 
service connection for loss of teeth due to dental trauma was 
denied.  The veteran was provided notice of the denial and 
did not thereafter appeal.

2.  The evidence received since the December 1957 RO decision 
is new, it bears directly and substantially upon the specific 
matters under consideration, and it is so significant that it 
must be considered to decide fairly the merits of the claim 
of entitlement to service connection for loss of teeth 
secondary to residuals of a fractured left lower jaw.


CONCLUSION OF LAW

Since a December 1957 rating decision the veteran has 
submitted new and material evidence sufficient to reopen the 
claim of entitlement to service connection for loss of teeth 
secondary to residuals of a fractured left lower jaw.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service connected residuals of 
a fractured left lower jaw included lost teeth.  In the 
December 1957 rating decision, service connection was denied 
for loss of teeth because, among other things, no evidence of 
dental trauma was of record.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, those matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  The law in effect 
at the time the veteran filed his current application to 
reopen provided that "New and Material" evidence is 
evidence that has not been previously submitted, that is not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the matter 
on any basis, in this case, since the RO's December 1957 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folders since the final 
denial.  In this regard, this evidence includes, for the 
first time, medical opinion evidence from Julius W. Gold, 
DMD, that the veteran has lost teeth and the loss was 
possibly caused by his service connected fractured jaw.  As 
service connection may be granted where disability is 
proximately due to or the result of already service-connected 
disability, 38 C.F.R. § 3.310 (2003), Dr. Gold's statement is 
so significant that it must be considered to fairly address 
the merits of the claim.  Hence, the Board finds that the 
additional evidence is new and material, 38 C.F.R. 
§ 3.156(a), and the claim of entitlement to service 
connection for the loss of teeth secondary to left lower jaw 
fracture residuals is reopened.  38 U.S.C.A. § 5108.

Regarding the application of the Veterans Claims Assistance 
Act of 2000, to the extent indicated, the decision 
constitutes a complete grant of the maximum benefit allowable 
by law or regulation.  Therefore, a discussion of the 
Veterans Claims Assistance Act of 2000 and the effect it had 
as to whether the appellant's claim should be reopened is not 
required.


ORDER

The claim of entitlement to service connection for loss of 
teeth secondary to residuals of a fractured left lower jaw is 
reopened.


REMAND

While the veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
loss of teeth secondary to residuals of a fractured left 
lower jaw, given the state of the law and evidence as 
discussed below, the Board finds that the underlying claim, 
as well as the claims of entitlement to increased ratings for 
residuals of a fractured left lower jaw and PTSD, must be 
remanded for further evidentiary development before the 
merits may be addressed.

Regarding entitlement to service connection for loss of teeth 
secondary to residuals of a fractured left lower jaw, while 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b) 
(2003) requires VA to notify the veteran of any information 
and any medical or lay evidence not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
including notifying him of which portion of the evidence is 
to be provided by the claimant and which part VA will attempt 
to obtain on behalf of the claimant, no such notice was 
provided as to this issue.  Therefore, a remand to provide 
the veteran with this notice is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes further that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Moreover, governing regulations 
provide that VA's duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
38 C.F.R. § 3.326 (2003).  

Unfortunately, the February 2001 VA PTSD examiner's opinion 
as to the current severity of the appellant's PTSD was 
provided without the examiner reviewing the veteran's 
contemporaneous treatment records from the West Haven VA 
Medical Center.  Likewise, the June 1999 VA dental examiner's 
opinion as to the current severity of the veteran's fractured 
left jaw and the relationship, if any, between his service 
connected fractured left jaw and his subsequent loss of teeth 
was provided without the examiner having the claims file to 
review.  Therefore, a remand is required to obtain new 
medical opinions.

Next, 38 U.S.C.A. § 5103A (West 2002), requires VA to provide 
the veteran with assistance in obtaining evidence necessary 
to substantiate a claim.  Accordingly, on remand, the RO 
should also obtain and associate with the claims file all of 
Dr. Gold's treatment records, as well as all contemporaneous 
records of the appellant on file with the West Haven VA 
Medical Center.

The veteran is currently in receipt of Social Security 
Administration (SSA) old age benefits.  He also has reported 
that he had been receiving SSA disability benefits since 1973 
because of a personality disorder.  While the record does not 
contain a copy of the SSA records, 38 U.S.C.A. § 5103A (West 
2002), provides that VA is not required to provide assistance 
to a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  Given the 
age of the SSA records as well as the statement that the 
award was due to a personality disorder, there is no 
reasonable possibility that these records could help the 
claimant in establishing any of his current claims.  
Accordingly, VA has no duty to obtain these records before 
adjudicating the current claims.  Of course, the veteran is 
invited to show good cause why VA should obtain these 
records. 

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the appellant of the 
specific evidence needed to substantiate 
the claim of entitlement to service 
connection for loss of teeth secondary to 
residuals of a fractured left lower jaw, 
entitlement to a compensable rating for 
residuals of a fractured left lower jaw, 
and entitlement to an increased rating 
for PTSD.  Any notice provided must (1) 
notify the claimant of the information 
and specific evidence not of record that 
is necessary to substantiate the claims; 
(2) notify him of the information and 
specific evidence that VA will seek to 
provide; (3) notify him of the 
information and specific evidence he is 
expected to provide; and (4) request he 
provide any pertinent evidence in his 
possession.  The appellant should be 
notified that he has one-year to submit 
pertinent evidence needed to substantiate 
his claims.  The date of mailing the 
veteran notice of the VCAA begins the 
one-year period.  

2.  The veteran is hereby notified that 
VA will adjudicate his claims without his 
SSA records unless he personally obtains 
the records and files them with the RO, 
or shows good cause why these records are 
pertinent to these claims and why VA 
should obtain these records on his 
behalf.  

3.  If and only if the veteran thereafter 
shows good cause demonstrating that VA 
should obtain these records, then the RO 
should obtain from the SSA the medical 
records pertinent to the appellant's 
claim for disability benefits and all 
subsequent medical records generated in 
connection with his continued entitlement 
to SSA disability benefits.  If any 
requested records are not available, or 
if the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

4.  The RO should then ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of all VA and non-VA health care 
providers who have treated him for jaw 
problems and/or PTSD since October 1994, 
and teeth losses since December 1951.  
The RO should inform the veteran that VA 
will make efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if he 
identifies the custodians thereof.  The 
RO should then obtain all records 
identified by the veteran that have not 
already been associated with the record 
on appeal, including any outstanding 
records of his on file with West Haven VA 
Medical Center and Dr. Julius Gold.  The 
aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should have the claims 
files reviewed by the VA examiner who 
conducted the February 2001 PTSD 
examination, if available.  If the 
February 2001 PTSD VA examiner is not 
available, the veteran should be 
scheduled for a new VA examination.  
Thereafter, and following a review of the 
claims folders to include February 2001 
VA examination results, the examiner must 
opine whether it is at least as likely as 
not that PTSD, acting alone, causes one 
of the following:

i.  occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; 
intermittently illogical, obscure, 
or irrelevant speech; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a work-like setting); 
inability to establish and maintain 
effective relationships, OR

ii.  total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name, OR 

iii.  Symptoms less severe than 
either group described above.  

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA dental examination.  The 
claims folders are to be made available 
to the dentist for review in conjunction 
with the examination.  Based on a review 
of the claims folders and the results of 
the examination, the dentist should 
answer the following questions.

a.  Loss of Teeth:

Is the veteran missing any teeth 
and, if so, which ones?  Is it at 
least as likely as not that the loss 
of any tooth is due to residuals of 
a left lower jaw fracture?

Note:  In providing the above opinion the 
examiner should comment on both the 
December 1955 private treatment records 
that show the veteran's complaints, and 
treatment for a fractured right jaw and 
losses of teeth as well as Dr. Gold's 
opinion. 

b. Fractured Left Lower Jaw:

What left lower jaw fracture 
residuals are present, if any?

7.  After the development requested above 
has been completed, the RO should review 
the examination reports to ensure that 
they are in complete compliance with the 
directives of this REMAND.  If any the 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

8.  Following any other appropriate 
development, to include the issuance of a 
full, complete, and accurate VCAA notice, 
the RO should prepare a new rating 
decision and readjudicate all the claims.  
If any benefit sought on appeal remains 
denied, he and his representative must be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  As to the claim of 
entitlement to a compensable rating for 
residuals of a fractured left lower jaw, 
the supplemental statement of the case 
must address all evidence received by VA 
since issuance of the August 1995 
statement of the case.  Following 
issuance of the supplemental statement of 
the case, the veteran and his 
representative should then be afforded an 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



